Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 15-34are allowed. The following is an examiner’s statement of reasons for allowance:  
The prior art  does not disclose a method for determining a remaining usability of at least one semiconductor module in normal use having combined method steps of  connecting an energy converter to an electric machine; electrically coupling the electric machine to a d.c. link with the energy converter; thermally coupling the at least one semiconductor module to a cooling device; electrically coupling at least one energy store to the at least one semiconductor module; switching the at least one semiconductor module in a predefinable switching mode to electrically couple the d.c. link to the electric machine; controlling the electric machine in accordance with  vector  control and setting an exclusively field-forming current in respect of the electric machine as a predefinable electrical load; applying a predefined electrical load comprising predefined switching patterns with a predetermined voltage stress and/or current stress to the at least one semiconductor module in normal operation while effecting a predefined cooling by the cooling device; sensing an electrical load of the at least one semiconductor module and cooling during normal operation; sensing a temperature of a semiconductor element of the at least one semiconductor module at least for the predefined electrical load of the at least one semiconductor module; comparing as soon as the predefined electrical load during the predefined cooling is determined, the sensed temperature with a comparison temperature assigned to the predefined electrical load while the predefined cooling is effected in a first comparison; and determining prediction data for the remaining usability of the at least one semiconductor module as a function of the first comparison as recited in claim 15. Claims 16,18,20,22,24,26,28,30 and 32 depend from allowed claim 15 , therefore they are also allowed accordingly.
The prior art does not disclose a method for determining a remaining usability of at least one semiconductor module in normal use having combined method steps of : connecting an energy converter to an electric machine; electrically coupling the electric machine to a d.c. link with the energy converter; thermally coupling the at least one semiconductor module to a cooling device; electrically coupling at least one energy store to the at least one semiconductor module; switching the at least one semiconductor module in a predefinable switching mode to electrically couple the d.c. link to the electric machine; controlling the electric machine in accordance with  vector  control and setting an exclusively field-forming current in respect of the electric machine as a predefinable electrical load; applying a predefined electrical load comprising predefined switching patterns with a predetermined voltage stress and/or current stress to the at least one semiconductor module in normal operation while effecting a predefined cooling by the cooling device; sensing an electrical load of the at least one semiconductor module and cooling during normal operation; determining a thermal resistance between a semiconductor element of the at least one semiconductor module and the cooling device; comparing as soon as the predefined electrical load during the predefined cooling is determined, the determined thermal resistance with a thermal reference resistance in a second comparison; and determining prediction data for the remaining usability of the at least one semiconductor module as a function of the second comparison as recited in claim 17. Claims 19,21,23,25,27,29,31 and 33 depend from allowed claim 17, they are also allowed accordingly.
The prior art does not disclose a method for determining a remaining usability of at least one semiconductor module in normal use having combined method steps of : connecting an energy converter to an electric machine; electrically coupling the electric machine to a d.c. link with the energy converter; thermally coupling the at least one semiconductor module to a cooling device; electrically coupling at least one energy store to the at least one semiconductor module; switching the at least one semiconductor module in a predefinable switching mode to electrically couple the d.c. link to the electric machine; controlling the electric machine in accordance with  vector control and setting an exclusively field-forming current in respect of the electric machine as a predefinable electrical load; applying a predefined electrical load comprising predefined switching patterns with a predetermined voltage stress and/or current stress to the at least one semiconductor module in normal operation while effecting a predefined cooling by the cooling device; 7Docket No.: DIETZ-3 App. No.: 17/426,510 sensing an electrical load of the at least one semiconductor module and cooling during normal operation; sensing or determining an operating condition of a semiconductor element of the at least one semiconductor module; comparing as soon as the predefined electrical load during the predefined cooling is determined, the sensed or determined operating condition with a comparison operating condition in a comparison; and determining prediction data for the remaining usability of the at least one semiconductor module as a function of the comparison as recited in claim 34.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
Kimura et al (Pat# 11,016,138) disclose Diagnosis System For Power Conversion Device,
Diagnosis Method For Semiconductor Module, And Power Conversion Device.
	Ewanchuk et al (Pat# 10,886,871) disclose Method For Controlling Health Of Multi-die Power Module And Multi-die Health Monitoring Device.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINH P NGUYEN whose telephone number is (571)272-1964. The examiner can normally be reached M-F 6:10am-3:40pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HUY PHAN can be reached on 571-272-7924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/VINH P NGUYEN/Primary Examiner, Art Unit 2867